(This is an entirely new rule.)


RULE 113.1. CONFIDENTIAL INFORMATION AND CONFIDENTIAL
            DOCUMENTS. CERTIFICATION.

         Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, or any affiant who files a document pursuant to
these rules with the clerk of court’s office shall comply with the requirements of Sections
7.0 and 8.0 of the Public Access Policy of the Unified Judicial System of Pennsylvania:
Case Records of the Appellate and Trial Courts (Policy). In accordance with the Policy,
the filing shall include a certification of compliance with the Policy and, as necessary, a
Confidential Information Form, unless otherwise specified by rule or order of court, or a
Confidential Document Form. Nothing in this rule applies to any document filed with a
magisterial district judge.


              Comment: “Applicable authority,” as used in this rule,
              includes but is not limited to statute, procedural rule, or court
              order. The Public Access Policy of the Unified Judicial
              System of Pennsylvania: Case Records of the Appellate
              and Trial Courts (Policy) can be found on the website of the
              Supreme Court of Pennsylvania at:
              http://www.pacourts.us/public-records. The Policy is
              applicable to all filings by the parties or an affiant in any
              criminal court case.

              Sections 7.0(D) and 8.0(D) of the Policy provide that the
              certification shall be in substantially the following form:

                     I certify that this filing complies with the provisions of
                     the Public Access Policy of the Unified Judicial
                     System of Pennsylvania: Case Records of the
                     Appellate and Trial Courts that require filing
                     confidential information and documents differently
                     than non-confidential information and documents.

              Filings may require further precautions, such as placing
              certain types of information in a “Confidential Information
              Form.” The Confidential Information Form and the
              Confidential Document Form can be found at:
              http://www.pacourts.us/public-records/public-records-forms.
              In lieu of the Confidential Information Form, Section 7.0(C) of
              the Policy provides for a court to adopt a rule or order
      permitting the filing of a document in two versions, a
      “Redacted Version” and an “Unredacted Version.”

      In addition to the restrictions above, a filing party should be
      cognizant of the potential impact that inclusion of personal
      information may have on an individual’s privacy rights and
      security. Therefore, inclusion of such information should be
      done only when necessary or required to effectuate the
      purpose of the filing. Consideration of the use of sealing or
      protective orders also should be given if inclusion of such
      information is necessary.

      While the Policy is not applicable to orders or other
      documents filed by a court, judges should give consideration
      to the privacy interests addressed by the Policy when
      drafting an order that might include information considered
      confidential under the Policy.


      NOTE: New Rule 113.1 adopted January 5, 2018, effective
      January 6, 2018.


*            *             *             *              *               *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published with
the Court’s Order at 48 Pa.B.       (       , 2018).




                                     2
RULE 560. INFORMATION: FILING, CONTENTS, FUNCTION.

(A) After the defendant has been held for court following a preliminary hearing or an
indictment, the attorney for the Commonwealth shall proceed by preparing an
information and filing it with the court of common pleas.

(B) The information shall be signed by the attorney for the Commonwealth and shall be
valid and sufficient in law if it contains:

       (1) a caption showing that the prosecution is carried on in the name of and by
       the authority of the Commonwealth of Pennsylvania;

       (2) the name of the defendant, or if the defendant is unknown, a description of
       the defendant as nearly as may be;

       (3) the date when the offense is alleged to have been committed if the precise
       date is known, and the day of the week if it is an essential element of the offense
       charged, provided that if the precise date is not known or if the offense is a
       continuing one, an allegation that it was committed on or about any date within
       the period fixed by the statute of limitations shall be sufficient;

       (4) the county where the offense is alleged to have been committed;

       (5) a plain and concise statement of the essential elements of the offense
       substantially the same as or cognate to the offense alleged in the complaint;
       [and]

       (6) a concluding statement that "all of which is against the Act of Assembly and
       the peace and dignity of the Commonwealth[.]" ; and

       (7) a certification that the information complies with the provisions of the
       Public Access Policy of the Unified Judicial System of Pennsylvania: Case
       Records of the Appellate and Trial Courts regarding confidential
       information and documents.

(C) The information shall contain the official or customary citation of the statute and
section thereof, or other provision of law that the defendant is alleged therein to have
violated; but the omission of or error in such citation shall not affect the validity or
sufficiency of the information.

(D) In all court cases tried on an information, the issues at trial shall be defined by such
information.




                                             3
COMMENT: The attorney for the Commonwealth may
electronically prepare, sign, and transmit the information for
filing.

Before an information is filed, the attorney for the
Commonwealth may withdraw one or more of the charges
by filing a notice of withdrawal with the clerk of courts.
See Rule 561(A). Upon the filing of an information, any
charge not listed on the information will be deemed
withdrawn by the attorney for the Commonwealth. See
Rule 561(B). After the information is filed, court approval
is required before a nolle prosequi may be entered on a
charge listed therein. See Rule 585.

In any case in which there are summary offenses joined
with the misdemeanor, felony, or murder charges that are
held for court, the attorney for the Commonwealth must
include the summary offenses in the information. See
Commonwealth v. Hoffman, [406 Pa. Super. 583,] 594
A.2d 772 (Pa. Super. 1991).

See Rule 113.1 regarding the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts and the requirements
regarding filings and documents that contain
confidential information.

When there is an omission or error of the type referred to
in paragraph (C), the information should be amended
pursuant to Rule 564.

See Rule 543(D) for the procedures when a defendant fails
to appear for the preliminary hearing. When the preliminary
hearing is held in the defendant's absence and the case is
held for court, the attorney for the Commonwealth should
proceed as provided in this rule.

See Chapter 5 Part E for the procedures governing indicting
grand juries. As explained in the Comment to Rule 556.11,
when the grand jury indicts the defendant, this is the
functional equivalent to holding the defendant for court
following a preliminary hearing.


NOTE: Rule 225 adopted February 15, 1974, effective
immediately; Comment revised January 28, 1983,

                               4
      effective July 1, 1983; amended August 14, 1995, effective
      January 1, 1996; renumbered Rule 560 and amended
      March 1, 2000, effective April 1, 2001; Comment revised
      April 23, 2004, effective immediately; Comment revised
      August 24, 2004, effective August 1, 2005; Comment
      revised March 9, 2006, effective September 1, 2006;
      amended June 21, 2012, effective in 180 days [.] ;
      amended January 5, 2018, effective January 6, 2018.


*           *             *            *            *              *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the August 14, 1995 amendments
published with the Court's Order at 25 Pa.B. 3468 (August 26,
1995).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the April 23, 2004 Comment revision
published with the Court’s Order at 34 Pa.B. 2543 (May 15, 2004).

Final Report explaining the August 24, 2004 Comment revision
concerning failure to appear for preliminary hearing published with
the Court's Order at 34 Pa.B. 5025 (September 11, 2004).

Final Report explaining the March 9, 2006 Comment revision
concerning joinder of summary offenses with misdemeanor,
felony, or murder charges published with the Court’s Order at 36
Pa.B. 1385 (March 25, 2006).

Final Report explaining the June 21, 2012 amendments to
paragraph (A) concerning indicting grand juries published with the
Court’s Order at 42 Pa.B. 4140 (July 7, 2012).

Final Report explaining the January 5, 2018 amendment regarding
the Court’s public access policy published with the Court’s Order at
48 Pa.B. (         , 2018).




                                   5
RULE 575. MOTIONS AND ANSWERS.

(A) MOTIONS

     (1) All motions shall be in writing, except as permitted by the court or when
     made in open court during a trial or hearing.

     (2) A written motion shall comply with the following requirements:

            (a) The motion shall be signed by the person or attorney making the
            motion. The signature of an attorney shall constitute a certification that
            the attorney has read the motion, that to the best of the attorney's
            knowledge, information, and belief there is good ground to support the
            motion, and that it is not interposed for delay. The motion also shall
            contain a certification that the motion complies with the provisions
            of the Public Access Policy of the Unified Judicial System of
            Pennsylvania: Case Records of the Appellate and Trial Courts
            regarding confidential information and documents.

            (b) The motion shall include the court, caption, term, and number of the
            case in which relief is requested.

            (c) The motion shall state with particularity the grounds for the motion, the
            facts that support each ground, and the types of relief or order requested.

            (d) The motion shall be divided into consecutively numbered paragraphs,
            each containing only one material allegation as far as practicable.

            (e) The motion shall include any requests for hearing or argument, or
            both.

            (f) The motion shall include a certificate of service as required by Rule
            576(B)(4).

            (g) If the motion sets forth facts that do not already appear of record in the
            case, the motion shall be verified by the sworn affidavit of some person
            having knowledge of the facts or by the unsworn written statement of such
            a person that the facts are verified subject to the penalties for unsworn
            falsification to authorities under the Crimes Code § 4904, 18 Pa.C.S. §
            4904.

     (3) The failure, in any motion, to state a type of relief or a ground therefor shall
     constitute a waiver of such relief or ground.

     (4) Any motion may request such alternative relief as may be appropriate.



                                            6
      (5) Rules to Show Cause and Rules Returnable are abolished. Notices of
      hearings are to be provided pursuant to Rules 114(B) and 577(A)(2).

(B) ANSWERS

      (1) Except as provided in Rule 906 (Answer to Petition for Post-Conviction
      Collateral Relief), an answer to a motion is not required unless the judge orders
      an answer in a specific case as provided in Rule 577. Failure to answer shall not
      constitute an admission of the facts alleged in the motion.

      (2) A party may file a written answer, or, if a hearing or argument is scheduled,
      may respond orally at that time, even though an answer is not required.

      (3) A written answer shall comply with the following requirements:

             (a) The answer shall be signed by the person or attorney making the
             answer. The signature of an attorney shall constitute a certification that
             the attorney has read the answer, that to the best of the attorney's
             knowledge, information, and belief there is good ground to support the
             answer, and that it is not interposed for delay. The answer also shall
             contain a certification that the answer complies with the provisions
             of the Public Access Policy of the Unified Judicial System of
             Pennsylvania: Case Records of the Appellate and Trial Courts
             regarding confidential information and documents.

             (b) The answer shall meet the allegations of the motion and shall specify
             the type of relief, order, or other action sought.

             (c) The answer shall include a certificate of service as required by Rule
             576(B)(4).

             (d) If the answer sets forth facts that do not already appear of record in
             the case, the answer shall be verified by the sworn affidavit of some
             person having knowledge of the facts or by the unsworn written statement
             of such a person that the facts are verified subject to the penalties for
             unsworn falsification to authorities under the Crimes Code § 4904, 18
             Pa.C.S. § 4904.

             (e) The answer shall be filed not later than 10 days after service of the
             motion, unless otherwise ordered by the court.

(C) Format of Motions, Answers, and Briefs

All motions, answers, and briefs must conform to the following requirements:

       (1) The document shall be on 8 1/2 inch by 11 inch paper.

                                           7
      (2) The document shall be prepared on white paper (except for dividers and
      similar sheets) of good quality.

      (3) The first sheet shall contain a 3-inch space from the top of the paper for all
      court stampings, filing notices, etc.

      (4) The text must be double spaced, but quotations more than two lines long
      may be indented and single spaced. Margins must be at least one inch on all
      four sides.

      (5) The lettering shall be clear and legible and no smaller than point 12. The
      lettering shall be on only one side of a page, except that exhibits and similar
      supporting documents may be lettered on both sides of a page.

      (6) Documents and papers shall be firmly bound.

(D) Unified Practice

      Any local rule that is inconsistent with the provisions of this rule is prohibited,
      including any local rule requiring a party to attach a proposed order to a motion
      or an answer, requiring an answer to every motion, or requiring a cover sheet or
      a backer for any motion or answer.


             COMMENT: For the definition of "motion," see Rule 103.

             See Rule 1005 for the procedures for pretrial applications for
             relief in the Philadelphia Municipal Court.

             "Rules to Show Cause" and "Rules Returnable" were
             abolished in 2004 because the terminology is arcane, and
             the concept of these "rules" has become obsolete. These
             "rules" have been replaced by the plain language "notice of
             hearings" provided in Rule 577(A)(2).

             Pursuant to paragraphs (A)(2)(f) and (B)(3)(c), and Rule
             576(B)(4), all filings by the parties must include a certificate
             of service setting forth the date and manner of service, and
             the names, addresses, and phone numbers of the persons
             served.

             Although paragraph (B)(1) does not require an answer to
             every motion, the rule permits a judge to order an answer in
             a specific case. See Rule 114 for the requirements for the
             filing and serving of orders, and for making docket entries.

                                             8
Paragraph (B)(1) changes prior practice by providing that the
failure to answer a motion in a criminal case never
constitutes an admission. Although this prohibition applies in
all cases, even those in which an answer has been ordered
in a specific case or is required by the rules, the judge would
have discretion to impose other appropriate sanctions if a
party fails to file an answer ordered by the judge or required
by the rules.

See Rule 113.1 regarding the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts and the requirements
regarding filings and documents that contain
confidential information.

Paragraph (C), added in 2006, sets forth the format
requirements for all motions, answers, and briefs filed in
criminal cases. These new format requirements are
substantially the same as the format requirements in
Pennsylvania Rule of Appellate Procedure 124(a) and
Pennsylvania Rule of Civil Procedure 204.1.

The format requirements in paragraph (C) are not intended
to apply to pre-printed and computer-generated forms
prepared by the Administrative Office of Pennsylvania
Courts; to charging documents; to documents routinely used
by court-related agencies; or to documents routinely
prepared or utilized by the courts.

Pro se defendants may submit handwritten documents that
comply with the other requirements in paragraph (C) and are
clearly readable.

Paragraph (D), titled "Unified Practice," was added in 2004
to emphasize that local rules must not be inconsistent with
the statewide rules. Although this prohibition on local rules
that are inconsistent with the statewide rules applies to all
criminal rules through Rule 105 (Local Rules) and Pa.R.J.A.
No. 103(d), the reference to the specific prohibitions is
included because these types of local rules have been
identified by practitioners as creating significant impediments
to the statewide practice of law within the unified judicial
system. See [the first paragraph of the Rule 105
Comment] Pa.R.J.A. No. 103(d)(1). The term "local rule"
includes every rule, regulation, directive, policy,

                               9
      custom, usage, form or order of general application. See
      [Rule 105(A)] Pa.R.J.A. No. 103(d)(1).

      The prohibition on local rules mandating cover sheets was
      added because cover sheets are no longer necessary with
      the addition of the Rule 576(B)(1) requirement that the court
      administrator be served a copy of all motions and answers.

      Although paragraph (D) precludes local rules that require a
      proposed order be included with a motion, a party should
      consider whether to include a proposed order. Proposed
      orders may aid the court by defining the relief requested in
      the motion or answer.


      NOTE: Former Rule 9020 adopted October 21, 1983, effective
      January 1, 1984; renumbered Rule 574 and amended March 1,
      2000, effective April 1, 2001; rescinded March 2, 2004, effective July
      1, 2004. Former Rule 9021 adopted October 21, 1983, effective
      January 1, 1984; renumbered Rule 575 and amended March 1,
      2000, effective April 1, 2001; Rules 574 and 575 combined as Rule
      575 and amended March 2, 2004, effective July 1, 2004; amended
      July 7, 2006, effective February 1, 2006 [.] ; amended January 5,
      2018, effective January 6, 2018.


*           *             *             *             *               *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 2, 2004 rule changes combining
Rule 574 with Rule 575 published with the Court's Order at 34 Pa.B.
1561 (March 20, 2004).

Final Report explaining the July 7, 2006 addition of the format
requirements in paragraph (C) published with the Court's Order at
36 Pa.B. 3808 (July 22, 2006).




                                   10
Final Report explaining the January 5, 2018 amendment regarding
the Court’s public access policy published with the Court’s Order at
48 Pa.B. (         , 2018).




                                 11
RULE 578. OMNIBUS PRETRIAL MOTION FOR RELIEF.

       Unless otherwise required in the interests of justice, all pretrial requests for relief
shall be included in one omnibus motion.


              COMMENT: Types of relief appropriate for the omnibus
              pretrial motions include the following requests:

                      (1) for continuance;
                      (2) for severance and joinder or consolidation;
                      (3) for suppression of evidence;
                      (4) for psychiatric examination;
                      (5) to quash or dismiss an information;
                      (6) for change of venue or venire;
                      (7) to disqualify a judge;
                      (8) for appointment of investigator;
                      (9) for pretrial conference;
                      (10) challenging the array of an indicting grand
                      jury;
                      (11) for transfer from criminal proceedings to juvenile
                      proceedings pursuant to 42 Pa.C.S. § 6322; and
                      (12) proposing or opposing the admissibility of
                      scientific or expert evidence.

              The omnibus pretrial motion rule is not intended to limit other
              types of motions, oral or written, made pretrial or during trial,
              including those traditionally called motions in limine, which
              may affect the admissibility of evidence or the resolution of
              other matters. The earliest feasible submissions and rulings
              on such motions are encouraged.

              See Pa.R.E. 702 and 703 regarding the admissibility of
              scientific or expert testimony. Pa.R.E 702 codifies
              Pennsylvania’s adherence to the test to determine the
              admissibility of expert evidence first established in Frye v.
              United States, 293 F. 1013 (D.C. Cir. 1923) and adopted by
              the Pennsylvania Supreme Court in Commonwealth v. Topa,
              369 A.2d 1277 (Pa. 1977). Given the potential complexity
              when the admissibility of such evidence is challenged, such
              challenges should be raised in advance of trial as part of the
              omnibus pretrial motion if possible. However, nothing in this
              rule precludes such challenges from being raised in a
              motion in limine when circumstances necessitate it.


                                              12
      All motions filed pursuant to this rule are public records.
      However, in addition to restrictions placed by law and rule on
      the disclosure of confidential information, the motions are
      subject to the Public Access Policy of the Unified Judicial
      System of Pennsylvania: Case Records of the Appellate
      and Trial Courts and may require further precautions, such
      as placing certain types of information in a “Confidential
      Information Form” or providing both a redacted and
      unredacted version of the filing. See Rule 113.1.

      See Rule 113.1 regarding the Public Access Policy of the
      Unified Judicial System of Pennsylvania: Case Records
      of the Appellate and Trial Courts and the requirements
      regarding filings and documents that contain
      confidential information.

      See Rule 556.4 for challenges to the array of an indicting
      grand jury and for motions to dismiss an information filed
      after a grand jury indicts a defendant.


      NOTE: Formerly Rule 304, adopted June 30, 1964, effective
      January 1, 1965; amended and renumbered Rule 306 June
      29, 1977 and November 22, 1977, effective as to cases in
      which the indictment or information is filed on or after
      January 1, 1978; amended October 21, 1983, effective
      January 1, 1984; Comment revised October 25, 1990,
      effective January 1, 1991; Comment revised August 12,
      1993, effective September 1, 1993; renumbered Rule 578
      and Comment revised March 1, 2000, effective April 1, 2001;
      Comment revised June 21, 2012, effective in 180 days;
      Comment revised July 31, 2012, effective November 1,
      2012; Comment revised September 25, 2017, effective
      January 1, 2018 [.] ; Comment revised January 5, 2018,
      effective January 6, 2018.


*           *             *             *             *                *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the October 25, 1990 Rule 306 Comment revision
published at 12 Pa.B. 1696 (March 24, 1990).

                                   13
Report explaining the August 12, 1993 Comment revision published
at 22 Pa.B. 3826 (July 25, 1992).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 21, 2012 revision of the Comment
referencing indicting grand jury rules published with the Court’s
Order at 42 Pa.B. 4153 (July 7, 2012).

Final Report explaining the July 31, 2012 Comment revision adding
motions for transfer published with the Court’s Order at 42 Pa.B.
5333 (August 18, 2012).

Final Report explaining the September 25, 2017 Comment revision
regarding pretrial challenges to the admissibility of expert evidence
published with the Court’s Order at 47 Pa.B. 6173 (October 7, 2017).

Final Report explaining the January 5, 2018 Comment revisions
regarding the Court’s public access policy published with the
Court’s Order at 48 Pa.B. (           , 2018).




                                  14